Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 1 of 26 PageID 97




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

NICHOLAS DEAN,                                        Case No. 3:19-cv-566-TJC-JRK

       Plaintiff,

v.

CHARLES EASTERLING , et al.,

       Defendants.


 DEFENDANT EASTERLING’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT,
         AND MEMORANDUM OF LAW IN SUPPORT THEREOF

       Defendant Charles Easterling, though undersigned counsel, submits this motion to

dismiss and incorporated memorandum of law pursuant to Rules 12(b)(2), 12(b)(3), and 12(b)(6)

of the Federal Rules of Civil Procedure.

       This Court should dismiss all claims against Mr. Easterling because he is not subject to

personal jurisdiction in the state of Florida; this district is an improper venue as all allegations

in the Complaint relate to events that occurred in Louisiana; Louisiana law applies to Plaintiffs’

defamation claims, and all claims are time-barred under Louisiana’s one-year statute of

limitations for defamation.

       Plaintiffs’ claims are substantively flawed as well. The gravamen of the Complaint is a

claim for defamation based on statements that are protected opinion under the U.S. Constitution

and Florida law and are simply not defamatory. Plaintiff’s tag-along tort claims for tortious

interference, intentional infliction of emotional distress, and assault, all based on the same




                                                 1
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 2 of 26 PageID 98



alleged defamation, are barred for the same reasons as the defamation claims. For these and

other reasons explained below, the Complaint should be dismissed.

                                FACTUAL INTRODUCTION

       This case is filed in the wrong Court. It arises entirely out of a sequence of events that

occurred more than two years ago and more than 500 miles away in Louisiana. The case’s only

connection with Florida is that Plaintiff moved here at some point after all events outlined in the

Complaint. He likely chose this forum because the Louisiana statute of limitations on his claims

has now expired.

       This case arises out of the alleged termination of Plaintiff Nicholas Dean from his

position as principal of Crescent Leadership Academy in New Orleans, Louisiana. Doc. 1 at ¶¶

12, 21, 27, 123. According to the Complaint, Plaintiff lost his job on May 30, 2017, three weeks

after he attended a March 7, 2017 “public protest of the removal of Confederate Monuments in

New Orleans, Louisiana[.]” Doc. 1 at ¶¶ 25, 50. At that protest Plaintiff “chose to stand in

physical proximity with and offer protection to the nonviolent persons assembled.” Doc. 1 at ¶

62.

       The Complaint further alleges that Defendant Charles Easterling posted videos and

comments from the protest featuring Plaintiff to Facebook and YouTube on May 25, 2017. Doc.

1 at ¶¶ 19-27. Later that same day, the news web site nola.com, affiliated with the New Orleans

Times-Picayune, posted an article titled, “New Orleans principal loses job after wearing Nazi-




                                                2
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 3 of 26 PageID 99



associated rings in video.”1 Doc. 1 at ¶ 28. Plaintiff blames Mr. Easterling for his termination,

alleging that Mr. Easterling’s Facebook post and YouTube video “were of direct cause to Dean’s

eventual termination from employment at Crescent Leadership Academy.” Doc. 1 at ¶ 27.

      Notably absent from the Complaint are any allegations connecting this case to the State of

Florida. Mr. Easterling is a New Orleans resident. Doc. 1 at ¶ 10. At the time of the New Orleans

protest, Plaintiff was a resident of New Orleans. Doc. 1 at ¶ 133. The Times-Picayune is a New

Orleans newspaper. Doc. 1 at ¶ 11. Indeed, the “facts” section of Plaintiff’s Complaint has little

mention of Florida, beyond the bare assertion that Mr. Easterling’s Internet posts “became

available to persons in this district[.]” Doc. 1 at ¶¶ 46-47. Plaintiff does not even allege that he or

any Floridian actually accessed or viewed the posts here. Instead, he merely states that “[o]n

information and belief, members of the public in the state of Florida viewed Defendant

Easterling’s May 25, 2017, public Facebook Post and YouTube Video.” Doc. 1 at ¶ 54. That is

the sum total of the basis upon which Plaintiff rests his bid for this Court’s jurisdiction.

                                        LAW AND ARGUMENT

I.      This Complaint Should Be Dismissed under Rule 12(b)(2) Because Mr. Easterling is
        Not Subject to Personal Jurisdiction in This Court.

        Federal Rule of Civil Procedure Rule 12(b)(2) requires dismissal of an action when the

court lacks personal jurisdiction over the defendant. In order to determine whether personal

jurisdiction exists over a defendant, the Court must engage in a two-part inquiry. St. Johns Vein

Ctr., Inc. v. StreamlineMD LLC, 347 F. Supp. 3d 1047, 1067 (M.D. Fla. 2018) (citing Mut. Serv.

1
 Danielle Dreilinger, New Orleans principal loses job after wearing Nazi-associated rings in video, NOLA.COM/THE
TIMES-PICAYUNE, May 25, 2017, available at: https://www.nola.com/news/education/article_1ed3b635-cc0a-5593-
9925-d89eeff8aa71.html (last visited September 6, 2019).


                                                       3
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 4 of 26 PageID 100



Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1319 (11th Cir. 2004)). First, the Court must

determine “whether the exercise of jurisdiction is appropriate under [Florida]’s long-arm

statute.” Id. (citing Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996)).

       Second, the Court must consider whether exercising personal jurisdiction “would violate

the Due Process Clause of the Fourteenth Amendment to the United States Constitution, which

requires that the defendant have minimum contacts with the forum state and that the exercise of

jurisdiction over the defendant does not offend ‘traditional notions of fair play and substantial

justice.’” Id. (quoting Sculptchair, Inc., 94 F.3d at 626). “Only if both prongs are satisfied may a

federal or state court exercise personal jurisdiction over a nonresident defendant.” Id. (citing

Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 256 (11th Cir. 1996) (internal quotations

omitted).

       Plaintiff has not satisfied either prong of this test, and the Court therefore lacks personal

jurisdiction over Mr. Easterling.

       A.      Personal Jurisdiction Is Not Appropriate Under Florida’s Long-Arm Statute

       As a threshold matter, this Court’s exercise of personal jurisdiction over Mr. Easterling is

not appropriate under Florida’s long-arm statute. As noted, Mr. Easterling is a resident of New

Orleans, Louisiana, and Plaintiff’s claims arise from activities that wholly took place in New

Orleans, Louisiana. Plaintiff asserts that Florida’s long-arm statute subjects non-residents to

jurisdiction “if they commit a tortious act within the state.” Doc. 1 at ¶ 3 (citing Fla. Stat. Ann. §

48.193(1)(a)(2)). All of the allegedly tortious activity cited in Plaintiff’s Complaint occurred in

Louisiana.


                                                  4
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 5 of 26 PageID 101



        The Complaint expressly relies on Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1214

(Fla. 2010), as the basis for personal jurisdiction under the “tortious act” prong of the Florida

long arm statute. Doc. 1 ¶ 5. That case provides that, in cases alleging defamation over the

internet, “the material posted on the website about a Florida resident must not only be accessible

in Florida, but also be accessed in Florida in order to constitute the commission of the tortious

act of defamation within Florida under section 48.193(1)(b).” Internet Sols. Corp., 39 So. 3d at

1214.

        Plaintiff’s Complaint falls short of the Internet Solutions standard for two reasons. First,

at the time of the alleged defamation, Plaintiff, by his own admission, was not a Florida resident.

See Doc. 1 ¶ 133 (describing Plaintiff moving to Florida after the events in question). The rule

set forth in Internet Solutions, however expansive, by its express terms applies only to Florida

residents. See Vorbe v. Morisseau, No. 1:14-CV-20751, 2014 U.S. Dist. LEXIS 198969, at *9

(S.D. Fla. Aug. 27, 2014) (“Given the language of the Internet Solutions opinion discussing

Florida residents, the Undersigned concludes that obtaining jurisdiction over a nonresident

defendant in a defamation case involving publication on a website likely requires that the

plaintiff be a Florida resident or a Florida company.”) Second, even if Internet Solutions did

apply, the Complaint still does not satisfy it because it contains nothing but conclusory

“information and belief” allegations that Mr. Easterling’s post was ever accessed in Florida.

That is insufficient to satisfy the requirements of the long arm statute. See Miller v. Gizmodo

Media Grp., LLC, 383 F. Supp. 3d 1365, 1368 (S.D. Fla. 2019) (declining to exercise jurisdiction

over non-resident defendant for allegedly defamatory Internet post because defendant did not


                                                 5
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 6 of 26 PageID 102



allege post was accessed in Florida); Catalyst Pharms., Inc. v. Fullerton, No. 16-25365, 2017

WL 6558397, at *6 (S.D. Fla. Aug. 8, 2017), aff'd 748 F. App'x 944, 947 (11th Cir. 2018)

(noting allegations that defamatory statements were accessed in Florida was insufficient as a

“mere legal conclusion”).

           Were that not enough, the Eleventh Circuit has recognized that “[f]or personal

jurisdiction to attach under the ‘tortious activity’ provision of the Florida long-arm statute, the

plaintiff must demonstrate that the non-resident defendant ‘committed a substantial aspect of the

alleged tort in Florida’ by establishing that the activities in Florida ‘w[ere] essential to the

success of the tort.’” Cable/Home Commc'n Corp. v. Network Prods., Inc., 902 F.2d 829, 857

(11th Cir. 1990) (citing Williams Electric Co. v. Honeywell, Inc., 854 F.2d 389, 394 (11th Cir.

1988) (per curiam).

           Here, no substantial aspect of the alleged torts was committed in Florida. Indeed, the

only alleged contact between Mr. Easterling’s posts and Florida is Plaintiff’s allegation “upon

information and belief” that “members of the public in the state of Florida” viewed the posts, at

some unidentified time. Plaintiff does not even aver concretely that anyone specific in the state

of Florida viewed the post, resulting in harm to him. Even accepting Plaintiff’s broad allegation

as true, no substantial aspect of the alleged tort was committed in Florida and any Florida

activity was not “essential to the success” of the tort.

           Thus, the exercise of personal jurisdiction is not appropriate under Florida’s long arm

statute.

           B.     Due Process Prohibits Florida Jurisdiction Over Mr. Easterling


                                                   6
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 7 of 26 PageID 103



       In addition to failure to satisfy the long-arm statute, Plaintiff cannot establish that the

exercise of personal jurisdiction over Mr. Easterling would satisfy due process. To determine

whether exercising specific personal jurisdiction comports with due process, the Eleventh Circuit

employs a three-part test, which examines: (1) whether the plaintiff's claims arise out of or relate

to at least one of the defendant's contacts with the forum [(“Relatedness Prong”)]; (2) whether

the nonresident defendant purposefully availed himself of the privilege of conducting activities

within the forum state, thus invoking the benefit of the forum state's laws [(“Purposeful

Availment Prong”)]; and (3) whether the exercise of personal jurisdiction comports with

traditional notions of fair play and substantial justice [(“Fair Play Prong”)]. Tickling Keys, Inc. v.

Transamerica Fin. Advisors, Inc., 305 F. Supp. 3d 1342, 1349 (M.D. Fla. 2018) (citing Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013)). “The plaintiff bears

the burden of establishing the first two prongs, and if the plaintiff does so, a defendant must

make a compelling case that the exercise of jurisdiction would violate traditional notions of fair

play and substantial justice.” Id.

               1. Plaintiff’s Claims Do Not Arise Out of or Relate to Activities in Florida

       The Eleventh Circuit has “not developed or adopted a specific approach to determining

relatedness; instead, [it has] heeded the Supreme Court’s warning against using mechanical or

quantitative tests.” Mighty Men of God, Inc. v. World Outreach Church of Murfreesboro

Tennessee, Inc., 102 F. Supp. 3d 1264, 1272–73 (M.D. Fla. 2015) (citing Oldfield v. Pueblo De

Bahia Lora, S.A., 558 F.3d 1219, 1222 (11th Cir. 2009). “Necessarily, the contact must be a ‘but-

for’ cause of the tort, yet the causal nexus between the tortious conduct and the purposeful


                                                  7
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 8 of 26 PageID 104



contact must be such that the out-of-state resident will have ‘fair warning that a particular

activity will subject [it] to the jurisdiction of a foreign sovereign.’ ” Id. at 1222–23

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)).

       Here, all of the allegedly tortious activity complained of by Plaintiff occurred in

Louisiana. Plaintiff alleges that Mr. Easterling made defamatory posts in Louisiana, picked up by

media in Louisiana, which caused Plaintiff to lose his job in Louisiana. Under the facts as alleged

by Plaintiff, no causal nexus between Mr. Easterling’s conduct and any contacts with Florida

exists. Even crediting the conclusory assertion that Mr. Easterling’s posts have been viewed by

“members of the public” in Florida, Mr. Easterling could not have foreseen that such posts would

subject him to suit in Florida’s courts.

       The United States Supreme Court has emphasized that “the foreseeability that is critical

to due process analysis” is “that the defendant's conduct and connection with the forum State are

such that he should reasonably anticipate being haled into court there.” Dynetech Corp. v.

Leonard Fitness, Inc., 523 F. Supp. 2d 1344, 1347 (M.D. Fla. 2007) (citing World–Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). “[T]he minimum contacts must be

‘purposeful’ contacts. The requirement for purposeful minimum contacts helps ensure that non-

residents have fair warning that a particular activity may subject them to litigation within the

forum.” Id. (citing Beverly Hills Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558, 1565

(Fed.Cir.1994)). That is exactly why “simply posting information” about a party “on a website

that is visible throughout the world, and not directed at or used to contact a particular forum,




                                                8
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 9 of 26 PageID 105



does not create minimum contacts with a forum.” Bioheart, Inc. v. Peschong, 2013 WL 1729278,

at *4 (S.D. Fla. Apr. 22, 2013). And that is exactly what happened here.

       Mr. Easterling was engaged in the hyperlocal activity of commenting on a political

controversy in his community, about people in his community. He could not have reasonably

expected to be haled into court 500 miles away, in a state he had until then visited only four

times in his life. To find that Defendant’s activity “arise out of or relate to” actions in Florida

actions in this matter would mean that an individual who posts matter on the Internet is subject to

a court’s personal jurisdiction anywhere a plaintiff subsequently decides to move. That holding

would render the “relatedness prong” of the Court’s analysis completely meaningless.

Consequently, this Court’s exercise of personal jurisdiction over Mr. Easterling would not

comport with due process.

               2. Mr. Easterling Did Not Avail Himself of Florida’s Privileges

       The second prong of the Eleventh Circuit’s three-part test requires that “there . . . exist

‘some act by which the defendant purposefully avails [himself] of the privilege of conducting

activities within the forum . . . thus invoking the benefits and protections of its laws.’” Mighty

Men of God, Inc. v. World Outreach Church of Murfreesboro Tennessee, Inc., 102 F. Supp. 3d

1264, 1272–73 (M.D. Fla. 2015) (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). “This

purposeful availment requirement ensures that a defendant will not be haled into a jurisdiction

solely as a result of random, fortuitous, or attenuated contacts, or of the unilateral activity of

another party or a third person.” Id. (citing Burger King, 471 U.S. at 475 (1985)).




                                                 9
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 10 of 26 PageID 106



         Where the underlying claims involve intentional torts, purposeful availment can be

determined through application of the “effects test,” which was developed in Calder v.

Jones, 465 U.S. 783 (1984). Id. (citing Louis Vuitton, 736 F.3d at 1356–57). To satisfy the

effects test, the tort must have: “(1) [been] intentional; (2) [been] aimed at the forum state; and

(3) caused harm that the defendant should have anticipated would be suffered in the forum

state.” Id. (citing Licciardello v. Lovelady, 544 F.3d 1280, 1286 (11th Cir .2008)). Here, for the

reasons explained above, Mr. Easterling did not aim any of the relevant posts at Florida. Nor

could he have anticipated that any of the alleged harms would be suffered in Florida, as everyone

involved in the matter was located in Louisiana. Consequently, he did not avail himself of the

privilege of conducting activities within this forum.

                  3. The Exercise of Jurisdiction Would Not Be Constitutionally Reasonable

         For largely the same reasons cited in the foregoing sections, see § I(B)1-2, supra, and

below, see § I(C), infra, the exercise of personal jurisdiction by this Court would not comport

with traditional notions of fair play and substantial justice. Mr. Easterling did not direct any of

the allegedly tortious activity at issue in this case at, into, or toward Florida, and he could not

have anticipated being haled into court in this state. The exercise of personal jurisdiction in this

forum would violate due process and would therefore not be constitutionally reasonable. 2



2
  The Complaint does not suggest that there is any basis on which to exercise general personal jurisdiction over Mr.
Easterling, because there is none. As set forth in his Declaration, attached hereto as Exhibit 1, Mr. Easterling’s
contacts with Florida are neither continuous nor substantial. Mr. Easterling does not maintain offices or agents in
Florida. He does not own property in Florida. None of the Internet posts at issue in this case referred to anyone in
Florida. Mr. Easterling has had no contact with Plaintiff in Florida. In short, the sum total of Mr. Easterling’s
contact with Florida consists of four short visits in the course of his lifetime. See generally Easterling Decl.,
attached hereto as Ex. 1. General jurisdiction arises from continuous and substantial contacts with the forum state
that are of such a nature “as to justify suit against [the party] on causes of action arising from dealings entirely


                                                         10
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 11 of 26 PageID 107



II.     This Complaint Should Be Dismissed for Improper Venue Under Rule 12(b)(3)

        On a Rule 12(b)(3) motion to dismiss for improper venue, the plaintiff bears the burden

of showing that venue in its chosen forum is proper. HME Providers, Inc. v. Heinrich, WL

653920, at *1 (M.D. Fla. Feb. 18, 2010) (citing Wai v. Rainbow Holdings, 315 F. Supp. 2d 1261,

1269 (S.D. Fla. 2004)). To the extent that the facts alleged in the complaint are uncontroverted

by affidavits from the defendant, they are accepted as true for purposes of resolving the venue

issue. Id.

        Plaintiff’s Complaint alleges venue is proper pursuant to 28 U.S.C. § 1391(b)(3), Doc. 1

at ¶ 2. The statute provides that a civil action may be brought in any judicial district in which the

defendant is subject to personal jurisdiction “if there is no district in which an action may

otherwise be brought[.]” 28 U.S.C. § 1391(b)(3). Defendant is not subject to personal jurisdiction

in this District. Moreover, as Plaintiff’s allegations make obvious, this action could have been

brought in the venue where the allegedly tortious activity occurred, which is where Mr.

Easterling resides: the Eastern District of Louisiana in New Orleans.

        Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred.” To determine

whether a substantial part of the events giving rise to the claim occurred in a particular district, a

court considers “only those acts and omissions that have a close nexus to the wrong.” Frees v.

United Airlines, Inc., 2009 WL 10670572, at *3 (M.D. Fla. May 15, 2009) (citing Jenkins Brick


distinct” from the party’s substantial contacts with the forum. Naseer v. Mirabella Found., 2009 WL 10706231, at
*2 (M.D. Fla. Oct. 5, 2009) (citing Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 446 (1952)); Fla. Stat.
Ann. § 48.193(b)(2).


                                                       11
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 12 of 26 PageID 108



Co. v. Bremer, 321 F. 3d 1366, 1372 (11th Cir. 2003)). Here, all the acts alleged by Plaintiff that

have a close nexus to the alleged defamation involve events that occurred in New Orleans. The

protest Plaintiff attended was in New Orleans. Mr. Easterling lives in New Orleans. The

decision to post the videos and articles that are the subject of this lawsuit was made in New

Orleans. At the time of the events in question, Plaintiff lived and worked in New Orleans. The

decision to fire Plaintiff from his prior place of employment was made in New Orleans. In short,

every single fact relevant to the allegations in the Complaint occurred in New Orleans, and the

single, tenuous connection to this district is that Plaintiff moved here sometime after the events

in question occurred. In such circumstances, it is clear beyond cavil that this case can and should

be in New Orleans. Indeed, venue is proper pursuant to 28 U.S.C. § 1391(b)(3) only if a plaintiff

is subject to personal jurisdiction in the district (Mr. Easterling is not, as briefed supra) and if

there is no other venue in which the action could be brought; here there is. Because venue is

proper in the Eastern District of Louisiana under 28 U.S.C. § 1391(b)(2), this case should be

dismissed. See Frees, 2009 WL 10670572, at *4 (dismissing action after finding appropriate

venue elsewhere).

III.   Plaintiff Fails to State A Claim Upon Which Relief Can Be Granted

       Even if this Complaint were not barred by lack of personal jurisdiction and improper

venue, it should nevertheless be dismissed under Rule 12(b)(6) for several reasons. First, this

Court should apply Louisiana law to Plaintiff’s claims, under which all the alleged torts are time-

barred. Second, Plaintiff’s defamation claims are constitutionally protected opinion, and, in any




                                                12
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 13 of 26 PageID 109



event, are based on speech that is not defamatory. Finally, Plaintiffs’ other tort claims are barred

by Florida’s single-action rule.

       In considering a Rule 12(b)(6) motion, a court takes all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff, as ask[s] whether the pleadings contain

“enough facts to state a clam to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). However,

‘[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice,” and a court is not bound to accept “legal conclusions” as true. Iqbal,

556 U.S. at 678.

       A.      Plaintiff’s Claims Are Time-Barred Under Louisiana Law

       Plaintiff filed this Complaint on May 15, 2019, alleging defamation and other torts

occurring in May, 2017. Under Louisiana’s statute of limitations, or “prescriptive period,” all

claims arising from that publication are time barred. La. Civ. Code Ann. art. 3492.

       A federal court sitting in diversity will apply the conflict-of-laws rules of the forum state.

Klaxon v. Stentor Elec. Mfg,. Co., 313 U.S. 487 (1941). Accordingly, if this Court exercises

jurisdiction and finds sufficient contacts with the forum state, it must apply Florida’s choice-of-

law rules. See Montgomery v. New Piper Aircraft, Inc., 209 F.R.D. 221, 225 (S.D. Fla. 2002); see

also Klaxon Co., 313 U.S. at 496. The Court must first characterize the claims at issue to

determine if they concern contract, tort or property issues. Acme Circus Operating Co., Inc. v.

Kuperstock, 711 F.2d 1583, 1540 (11th Cir. 1983). When the claims at issue are torts, the court


                                                13
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 14 of 26 PageID 110



must apply Florida’s “most significant relationships test.” Grupo Televisa, S.A. v. Telemundo

Communications Group, Inc., 485 F.3d 1233, 1240 (11th Cir. 2007) (citing Bishop v. Florida

Specialty Paint Co., 389 So.2d 999, 1001 (Fla. 1980)). This test requires consideration of four

factors: (1) the place where the alleged injury occurred, (2) the place where the conduct causing

the injury occurred; (3) the domicile, residence, nationality, place of incorporation, and place of

business of the parties; and (4) the place where the relationship, if any, between the parties is

centered. Neiman Nix v. ESPN, Inc., 2019, 772 F. App’x 807, 809 (11th Cir. 2019) (unreported);

(citing Restatement (Second) of Conflict of Laws § 145 (1971)).

       Because the applicable statute of limitations is one year in Louisiana and two years in

Florida, a conflict of law exists in this case. Compare La. Civ. Code Ann. art. 3492 and Fla Stat

95.11(4)(g). The “significant relationships test” yields the inescapable conclusion that Louisiana

law applies in this case, for all of the reasons detailed above, including that the alleged injury

occurred in Louisiana and the conduct allegedly causing the injury occurred in Louisiana.

Although Plaintiff now resides in Florida, he lived in Louisiana at the time of the events at issue

in this case; Mr. Easterling also resided in Louisiana at the time of the events at issue in this case,

and he continues to reside there. Any “relationship” between Plaintiff and Mr. Easterling arose in

Louisiana, not Florida. Accordingly, this Court should apply Louisiana law. Because Louisiana

law applies, all of Plaintiff’s claims are time-barred and must therefore be dismissed.

       B.      Plaintiff Fails to State a Viable Defamation Claim

       Florida courts have long recognized that the prompt dismissal of meritless defamation

claims serves First Amendment values by protecting the robust discussion of public affairs from

the burden and expense of litigation. See, e.g., Stewart v. Sun Sentinel Co., 695 So. 2d 360, 363


                                                  14
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 15 of 26 PageID 111



(Fla. 4th DCA 1997) (“Where the facts are not in dispute in defamation cases . . . pretrial

dispositions are ‘especially appropriate’ because of the chilling effect these cases have on

freedom of speech.”) (quoting Karp v. Miami Herald Publ’g Co., 359 So. 2d 580, 581 (Fla. 3d

DCA 1978)); see also Southard v. Forbes, Inc., 588 F.2d 140, 145 (5th Cir. 1979) (the “very

pendency of a [defamation] lawsuit may exert [a] chilling effect” on speech). This preference for

summary disposition, in addition to serving important Constitutional values, also reflects the fact

that the contents of challenged publications in defamation cases against media defendants are

typically both undisputed and before the court at the pleadings stage and can therefore properly

be evaluated on a preliminary dispositive motion “firsthand and in context.” Hon. Robert D.

Sack, Sack on Defamation § 16.2.1 (4th ed. 2013) (noting that “courts routinely consider, on

motions to dismiss . . . issues such as whether the statement at bar is capable of bearing a

defamatory meaning,” and they “frequently grant motions on these grounds and others”); see,

e.g., Hay v. Indep. Newspapers, Inc., 450 So. 2d 293, 295 (Fla. 2d DCA 1984) (affirming

dismissal where the allegedly defamatory statements, when construed in context and in light of

“[a]ll of the circumstances surrounding the publication,” were not actionable).

       Plaintiff’s first three causes of action are for defamation; he alleges “common law

defamation ‘per se,’” “common law general defamation,” and “common law defamation by

implication.” Doc. 1 at ¶¶ 82-106. All three are based on the same allegedly defamatory

speech—specifically, Mr. Easterling’s alleged comment that Plaintiff was wearing rings

“depict[ing] a ‘Nazi SS skull’ and a ‘German Iron Cross’ and that the rings are ‘both symbols of

the Nazi regime.’” Doc. 1 ¶ 22.


                                                15
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 16 of 26 PageID 112



       It is well-settled under Florida law that “[S]tatements of pure opinion are protected from

defamation actions by the First Amendment.” Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir.

2018) (citing Keller v. Miami Herald Pub. Co., 778 F.2d 711, 714 (11th Cir. 1985) and affirming

Rule 12(b)(6) dismissal); Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990); Horsley v.

Rivera, 292 F.3d 695, 701 (11th Cir. 2002); Hallmark Builders, Inc. v. Gaylord Broad. Corp.,

733 F.2d 1461, 1464 (11th Cir. 1984); Stembridge v. Mintz, 652 So. 2d 444 (Fla. 3d DCA 1995)

(citation omitted). This principle is based on the First Amendment’s command that “there is no

such thing as a false idea.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 339-40 (1974). “However

pernicious an opinion may seem, we depend for its correction not on the conscience of judges

and juries, but on the competition of other ideas.” Id.

       A statement is considered a “pure opinion” when “the defendant makes a comment or

opinion based on facts which are set forth in the publication or which are otherwise known or

available to the reader or listener as a member of the public.” Id.; Fortson v. Colangelo, 434 F.

Supp. 2d 1369, 1378 (S.D. Fla. 2006). “Whether the statement is one of fact or opinion” is a

question of law for the court. Turner, 879 F.3d at 1262-63. In making that determination, “the

court must construe the statement in its totality, examining not merely a particular phrase or

sentence, but all of the words used in the publication.” Keller, 778 F.2d at 717; Morse v. Ripken,

707 So. 2d 921, 922 (Fla. 4th DCA 1998). Further, the court “must consider the context in which

the statement was published.” Rasmussen v. Collier Cty. Publ’g Co., 946 So. 2d 567, 571 (Fla.

2d DCA 2006).       Indeed, courts widely agree that “even a provably false statement is not

actionable if it is plain that the speaker is expressing a subjective view, an interpretation, a


                                                 16
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 17 of 26 PageID 113



theory, conjecture, or surmise, rather than claiming to be in possession of objectively verifiable

facts.” Riley v. Harr, 292 F.3d 282, 289 (1st Cir. 2002) (internal marks omitted); Levin v.

McPhee, 119 F.3d 189, 197 (2d Cir. 1997); Moldea v. New York Times Co., 22 F.3d 310, 317

(D.C. Cir. 1994); Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1227 (7th Cir. 1993). Courts also

have not hesitated to apply the constitutional protections for opinion at the motion to dismiss

stage. E.g., Turner v. Wells, 198 F. Supp. 3d 1355, 1358 (S.D. Fla. 2016); Del Fuoco v. O’Neill,

2011 WL 601645, at *7-8 (M.D. Fla. Feb. 11, 2011).

       Here, there is no serious question that the allegedly defamatory statements were pure

opinion. The fact that Plaintiff was wearing rings is undisputed in the Complaint. Doc. 1 at ¶¶

22, 70, 73, 74, 76, 102, 105. And while Plaintiff asserts that his rings were a “Mexican sugar

skull” and an “Iron Cross or Maltese crown” that “is not, in the form worn by Dean, a symbol of

the Nazi regime,” Doc. 1 at ¶ 22, the rings’ resemblance to Nazi symbols is at best a matter of

opinion. More importantly, the facts upon which Mr. Easterling’s conclusion regarding the rings

is based are manifestly set forth in the publication itself—that is, Mr. Easterling is commenting

on a video of Plaintiff wearing the very rings in question. That is the basis upon which Mr.

Easterling concluded that the rings were Nazi symbols, and any reader or review is equally

capable of coming to their own conclusion. That is as pure as opinion gets.

       To the extent the Complaint claims that Plaintiff was defamed by other parts of Mr.

Easterling’s post, it is incorrect. For example, Plaintiff’s participation in the “Battle of New

Orleans,” as the protests were called, is entirely factual and therefore not false, as is required for

a defamation claim. See Warner v. Schmidt, 2011 WL 2784492, at *1 (M.D. Fla. July 15, 2011)


                                                 17
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 18 of 26 PageID 114



(reciting elements of defamation). And to the extent Plaintiff claims that Mr. Easterling’s post is

defamatory insofar as it “inferring that Dean participated in a public altercation,” it relies upon a

deliberate misreading of the post itself. The “battle” at issue referred to an intense public debate

about Confederate monuments, not a physical altercation, and that language was employed by

participants in the event.3 Plaintiff offers no allegations to the contrary.

        Similarly, Plaintiff’s allegation that Mr. Easterling defamed him by writing that Plaintiff

was “aligned” with hate groups intentionally misconstrues what Mr. Easterling actually wrote.

The post at issue stated Plaintiff was “in attendance during” the May 7, 2017 event that was

“aligned with known white nationalist organizations, such as the Ku Klux Klan, League of the

South and the Based StickMan Movement.” As written, the final clause refers to the “Battle of

New Orleans” event itself—i.e., that the event was “aligned with” the identified groups, not

Plaintiff. Regardless, whether Plaintiff was “aligned with” those groups is a matter of protected

opinion. In contrast to an allegation that Plaintiff is a member of a certain organization, a

statement that he is “aligned with” certain organizations is neither verifiable nor demonstrably

false. It indicates the speaker’s belief that Plaintiff has displayed or communicated values in

accord with, or similar to, those of the organizations.

        C.       Florida’s Single Action Rule Bars Plaintiff’s Other Tort Claims




3
 See Avi Selk, ‘The Battle of New Orleans’: David Duke expects Confederate statute defenders to mass on Sunday,
THE WASHINGTON POST, May 6, 2017, available at: https://www.washingtonpost.com/news/post-
nation/wp/2017/05/06/the-battle-of-new-orleans-david-duke-expects-confederate-statue-defenders-to-mass-on-
sunday/ (last visited Sept. 13, 2019) (“The Battle of New Orleans,” they call it—the statutes’ defenders and
detractors alike.”)


                                                      18
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 19 of 26 PageID 115



       In addition to three counts of defamation, Plaintiff asserts three additional, different tort

claims that are barred under Florida’s single publication/single action rule. The rule “precludes

the recasting of defamation claims as additional, distinct causes of action in tort if all of the

claims arise” from the same allegedly defamatory publication. Int'l Sec. Mgmt. Grp., Inc. v.

Rolland, 271 So. 3d 33, 48 (Fla. Dist. Ct. App. 2018), reh’g denied (Feb. 28, 2019) (citing

Fridovich v. Fridovich, 598 So.2d 65, 69 (Fla. 1992) (“It is clear that a plaintiff is not permitted

to make an end-run around a successfully invoked defamation privilege by simply renaming the

cause of action and repleading the same facts.”); Ovadia v. Bloom, 756 So.2d 137, 141 (Fla. 3d

DCA 2000) (explaining that multiple actions are not permitted under the single

publication/single action rule when they arise from the same publication upon which a failed

defamation claim is based); Edelman v. Kolker, 194 So.2d 683, 684 (Fla. 3d DCA 1967) (“The

general rule in Florida is that only one cause of action arises out of a single tort committed on an

individual, even though that tort results in damages to both the person and his physical

property.”).

       Florida’s single-action rule is rooted in the well-established legal principle that “a single

wrongful act gives rise to a single cause of action, and that the various injuries resulting from it

are merely items of damage arising from the same wrong.” Orlando Sports Stadium, Inc. v.

Sentinel Star Co., 316 So. 2d 607, 609 (Fla. 4th DCA 1975) (quoting Easton v. Wier, 167 So. 2d

245, 247 (Fla. 2d DCA 1964)) (dismissing intentional interference claim). It bars additional tort

claims arising from an allegedly defamatory publication even when the underlying defamation

claim is itself meritless. See Kinsman v. Winston, 2015 WL 12839267, at *5 (M.D. Fla. Sept. 15,


                                                19
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 20 of 26 PageID 116



2015) (“Non-defamation tort claims based on a defamatory statement are barred regardless of

whether the defamation claim fails.”); Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240,

1257 (S.D. Fla. 2014) (“When claims are based on analogous underlying facts and the causes of

action are intended to compensate for the same alleged harm, a plaintiff may not proceed on

multiple counts for what is essentially the same defamatory publication or event.”).

       Here, because all of Plaintiff’s claims arise from the same allegedly defamatory

publication, he cannot restyle his defamation claim as additional torts. Consequently, this Court

should dismiss Plaintiff’s intentional infliction of emotional distress (Fourth Cause of Action,

Doc. 1 at ¶¶ 115-118), tortious interference (Fifth Cause of Action, Doc. 1 at ¶¶ 119-124), and

assault claims (Sixth Cause of Action, Doc. 1 at ¶¶ 125-130), regardless of whether his

defamation claim has merit.

       Separate and apart from the single-action rule, the Constitution itself bars Plaintiff’s non-

defamation tort claims. Indeed, the Supreme Court has directed that the First Amendment-based

safeguards that limit the reach of the defamation tort govern all claims seeking to recover

damages for reputational injury, regardless of how those claims are styled. Hustler Magazine,

Inc. v. Falwell, 485 U.S. 46, 51-57 (1988). Put another way, “a plaintiff may not avoid the

protection afforded by the Constitution . . . merely by the use of creative pleading.” Beverly Hills

Foodland, Inc. v. United Food & Commercial Workers Union, Local 655, 39 F.3d 191, 196 (8th

Cir. 1994) (holding that constitutional standards governing defamation claims “must equally be

met for a tortious interference claim based on the same conduct or statements”); see also Farah

v. Esquire Magazine, 736 F.3d 528, 540 (D.C. Cir. 2013) (First Amendment precludes claims for


                                                20
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 21 of 26 PageID 117



false light and tortious interference based on defendants’ non-defamatory speech); Food Lion,

Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505, 522 (4th Cir. 1999) (plaintiff could not “recover

defamation-type damages under non-reputational tort claims, without satisfying the stricter (First

Amendment) standards of a defamation claim” because “such an end-run around First

Amendment strictures is foreclosed by Hustler”). Here, where it is obvious that Plaintiff’s other

tort claims are based on the same protected speech as his defamation claims, those additional

claims must fall alongside the defamation claims.

       D. Plaintiff Fails to Adequately State an IIED Claim

       Separate and apart from all of the issues explained above, Plaintiff has simply failed to

adequately allege a claim for intentional infliction of emotional distress. Doc. 1 at ¶¶ 115-118.

The essential elements of a claim for intentional infliction of emotional distress arc: 1) extreme

and outrageous conduct; 2) an intent to cause, or reckless disregard to the probability of

causing, emotional distress; 3) severe emotional distress suffered by the plaintiff; and 4) proof

that the conduct caused the severe emotional distress. R.W. v. Armor Corr. Health Servs., Inc.,

830 F. Supp. 2d 1295, 1304 (M.D. Fla. 2011) (citing Gonzalez–Jimenez de Ruiz v. U.S., 231

F.Supp.2d 1187, 1199 (M.D.Fla.2002)). Florida Courts have upheld a cause of action for

intentional    infliction    of     emotional        distress   only   in     “extremely      rare

circumstances.” Id. (citing Metropolitan Life Ins. Co. v. McCarson, 467 So.2d 277, 278

(Fla.1985)). In cases where the cause of action has been upheld. the alleged behavior has been

deemed “so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency.’” Id. (citation omitted).


                                                21
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 22 of 26 PageID 118



        Here, Plaintiff offers nothing more than self-serving, conclusory statements to support

his claim that Mr. Easterling intended to cause severe emotional distress. More importantly, the

conduct at issue here cannot be considered so outrageous or extreme as to go beyond all bounds

of decency. Mr. Easterling was merely engaged in commenting on a political controversy in his

community. Consequently, this claim must be dismissed.

       E.      Plaintiff Fails to Adequately State a Tortious Interference Claim

       Plaintiff’s fifth cause of action is “common law tortious interference with prospective

advantage.” Doc. 1 at ¶¶ 119-124. To sufficiently state such a claim, a plaintiff must establish

five elements: (1) the existence of a business relationship; (2) the defendant’s knowledge of the

relationship; (3) an intentional and unjustified interference with the relationship by the

defendant; and (4) damage to the plaintiff caused by the interference. Id. (citing Magre v.

Charles, 729 So.2d 440, 444 (Fla. 5th DCA 1999). Florida Fern Growers Ass’n v. Concerned

Citizens of Putnam County, 616 So.2d 562 (Fla. 5th DCA 1993); see also Silverman v. Wells

Fargo Ins. Servs. USA, Inc., 20 F. Supp. 3d 1357, 1362 (S.D. Fla. 2014) (citation omitted).

       Plaintiff’s tortious interference claim is premised on the allegation that Mr. Easterling’s

Internet posts “were of direct cause to Dean’s eventual termination from employment at Crescent

Leadership Academy.” Doc. 1 at ¶ 27. He also blames the posts for “damage to his professional

reputation as an educator and education administrator [and] loss of professional opportunities in

the field of education[.]” Doc. 1 at ¶ 12. This claim is unavailing for at least two reasons.

       First, Plaintiff has not alleged, and cannot prove, that Mr. Easterling’s posts were the

proximate cause of his termination. Indeed, a follow-up article on nola.com that Plaintiff has


                                                 22
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 23 of 26 PageID 119



attached to the complaint expressly notes that his employer performed a thorough investigation

prior to terminating him. See Doc. 1-10 (Exhibit 6 to the Complaint). The fact that there was an

investigation itself belies any claim that Mr. Easterling’s posts were the proximate cause of

Plaintiff’s termination.

        Even without the investigation, it is self-evident that other factors, including but not

limited to the extensive media attention the incident received, Plaintiff’s appearance on a right-

wing radio show in which he admitted that some people might see him as a racist (see Doc. 1-8),

or the widely circulated image of him standing next to a confederate flag (id.), could have been

the proximate cause of his dismissal. Plaintiff acknowledges that he appeared in public during

the confederate monument removal wearing a helmet and carrying a wooden shield. Doc. 1 at ¶

62. He also admittedly wore two rings depicting, in his characterization, a skull and an “Iron

Cross or Maltese crown.” Doc. 1 at ¶ 22. In the news coverage cited by Plaintiff, Southern

Poverty Law Center researcher Alex Amend states that Plaintiff wore gear to Lee Circle that is

“very popular among ‘alt-right’ street activists” (citing his “300-esque ‘Sparta’ shield, Metallica

lettered shirt, helmet and goggles).4 Additionally, the article notes that the rings worn by Plaintiff

“appear similar in design to those used as symbols of white nationalism.” 5                          Plaintiff’s

unsupported assertion that Mr. Easterling’s posts caused his firing are not enough to meet the

applicable pleading standards. “Factual allegations that are merely consistent with a defendant’s




4
  Danielle Dreilinger, New Orleans principal loses job after wearing Nazi-associated rings in video, NOLA.COM/THE
TIMES-PICAYUNE, May 25, 2017, available at: https://www.nola.com/news/education/article_1ed3b635-cc0a-5593-
9925-d89eeff8aa71.html (last visited September 6, 2019).
5
  Id.


                                                      23
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 24 of 26 PageID 120



liability fall short of being facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012).

       Second, even if Plaintiff could plausibly allege causation, his tortious interference claim

also fails because the Complaint does not allege that Mr. Easterling’s recording and posting of

the video was unjustified. It is well-settled Florida law that a journalist’s activities in gathering

and publishing information about a matter of public concern cannot form the basis for a tortious

interference claim, because such activities are by their nature justified. See, e.g., Seminole Tribe

v. Times Publ’g Co., 780 So. 2d 310, 318 (Fla. 4th DCA 2001).

       Consequently, Plaintiff’s claim of tortious interference with a prospective advantage must

be dismissed.

       F.       Plaintiff Fails to Adequately State an Assault Claim

       Plaintiff’s sixth cause of action is “common law assault (apprehension).” Doc. 1 at ¶¶

125-130. As defined in Florida law, the elements of assault include an intentional threat by an

act, coupled with an apparent ability to carry out the threat, that creates a fear of imminent

violence; the required intent is to do the act, not the intent to do violence to the victim. Geovera

Specialty Ins. Co. v. Hutchins, 831 F. Supp. 2d 1306, 1312 (M.D. Fla. 2011), aff'd, 504 F. App'x

851 (11th Cir. 2013) (citation omitted). Here, Plaintiff does not allege that Mr. Easterling

threatened him. Instead, he alleges that Mr. Easterling published statements that put his life at

risk “by revealing and disclosing him to Antifa[.]” Doc. 1 at ¶ 126. That organization, he alleges,

has “openly pledged to terrorize and inflict bodily harm (‘punch’) persons identified as ‘Nazis.’”

Doc. 1 at ¶ 127. Thus, Plaintiff has not alleged that Mr. Easterling made any threat, intentional or


                                                 24
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 25 of 26 PageID 121



otherwise, directed at or toward him. Neither has Plaintiff alleged that Mr. Easterling has the

ability to carry out any such threat.

         Plaintiff has not even pleaded that Antifa threatened him personally or that it had the

ability to carry out the threat. He alleges that Antifa has pledged to punch Nazis—not Plaintiff

himself—and Plaintiff asserts that he is not a Nazi. Here, Plaintiff has not adequately pleaded as

assault claim against Antifa, much less Mr. Easterling.6 Moreover, Plaintiff has neither alleged

any connection between Mr. Easterling and Antifa, nor any request or statement by Mr.

Easterling to Antifa to take any actions against Plaintiff. Rather, he claims that Mr. Easterling’s

allegedly defamatory statements “subjected [him] to an open call that any and all militant Antifa

should kill or do bodily harm to Dean.” Doc. 1 at ¶ 128.

         In this extremely attenuated chain of causality, as alleged by Plaintiff, Mr. Easterling

could not be held liable. Consequently, this claim must be dismissed.

                                                CONCLUSION

For all the foregoing reasons, the Court should enter an order dismissing Plaintiff’s claims

against Mr. Easterling in their entirety. Defendant further reserves his right to file a motion for

attorneys’ fees and costs pursuant to Florida’s anti-SLAPP statute, Fla. Stat. Ann. § 768.295.

                                             Respectfully submitted,


                                             /s/ Katie Schwartzmann
                                             Katie Schwartzmann, Louisiana Bar Roll No. 30295
                                             Application for Admission Pro Hac Vice Pending
                                             The American Civil Liberties Union-F of Louisiana
6
 Notably, Plaintiff claims that, before the alleged defamation, he was “concerned about the actions of violent Antifa
protesters attacking citizens” at a protest, which he voluntarily attended and “offered protection to the nonviolent
persons assembled.” Doc. 1 at ¶ 62. Plaintiff’s own admission that he chose to confront this allegedly violent
organization before the alleged defamation belies his allegation that he is now in fear of imminent violence from it.


                                                         25
Case 3:19-cv-00566-TJC-JRK Document 13 Filed 09/16/19 Page 26 of 26 PageID 122



                                     P.O. Box 56157
                                     New Orleans, La 70156
                                     Telephone: (504) 522-0628 x 125
                                     Email: kschwartzmann@laaclu.org

                                                    -and-

                                     THE BONDERUD LAW FIRM, P.A.

                                     /s/ Andrew Bonderud
                                     Andrew M. Bonderud, Esq.
                                     Florida Bar No. 102178
                                     301 W. Bay Street, #1433
                                     Jacksonville, FL 32202
                                     (904) 438-8082 (Office)
                                     (904) 800-1482 (Facsimile)
                                     BonderudLaw@gmail.com
                                     Andrew@Jax.Lawyer
                                     Attorneys for the Defendant Easterling

                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this date, I filed the foregoing document with the Clerk of Court

via the CM/ECF system, which will send a notice of electronic filing via email to:

Augustus Invictus, Esq.
Florida Bar No. 98586
The Law Office of Augustus Invictus, Esq.
44489 Town Center Way, Suite D478
Palm Desert, CA 92260
InvictusPA@protonmail.com
Counsel for Plaintiff

Charles D. Tobin, Esq.
Ballard Spahr LLP
1919 K St. NW, 12th Floor
Washington, DC 20006
TobinC@ballardspahr.com
Counsel for Defendant Advance Local Media, LLC

                                     /s/ Andrew Bonderud
                                     Attorney




                                               26
